Citation Nr: 1021292	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-03 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to March 28, 2006, 
for the award of service connection for bilateral planovalgus 
flat feet with heel spurs.

2.  Entitlement to service connection for an acquired 
psychiatric condition (to include PTSD, bipolar, and anxiety 
disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and his son




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1972 to 
January 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which (1) denied service 
connection for PTSD, (2) found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for bipolar disorder, and (3) found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for bilateral heel spurs.  In a 
September 2008 rating decision the RO granted service 
connection for bilateral planovalgus flat feet with heel 
spurs, with an initial rating of 10 percent disabling 
effective March 28, 2006.  The Veteran perfected his appeal 
with respect to his claim for entitlement to an earlier 
effective date in an June 2009 VA Form 9.

The Board notes that the Veteran has denials for claims for 
service connection for bipolar disorder (initial denial in a 
September 1999 rating decision), PTSD (denial in the August 
2006 rating decision on appeal), and anxiety disorder (denial 
in a February 2009 rating decision).  Review of the claims 
file reflects that the Veteran has been diagnosed with 
several psychiatric disabilities.  Given the diagnoses of 
record, the Board has recharacterized this issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disability, to include PTSD.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).
The issue of service connection for an acquired psychiatric 
disorder (to include PTSD, bipolar disorder, and anxiety 
disorder) is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  On February 12, 1999, the Veteran filed a formal claim 
for service connection for bilateral heel spurs.  He was 
denied service connection for bilateral heel spurs in a June 
2000 rating decision, and was notified of the denial in June 
2000.  He submitted a notice of disagreement with the rating 
decision in July 2000.  The RO issued a statement of the case 
in August 2000.  The Veteran submitted a substantive appeal 
VA Form 9 in March 2001, within one year of the date of the 
notice of the June 2000 rating decision.  As this initial 
claim was appealed, it was not a final decision, and remained 
open until service connection was granted. 


CONCLUSION OF LAW

The criteria for an effective date of February 12, 1999, and 
no earlier, for the grant of service connection for bilateral 
planovalgus flat feet with heel spurs have been met. 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to for 
an earlier effective date for service connection for 
bilateral planovalgus flat feet with heel spurs, the Board 
finds that failure to discuss VCAA compliance will result in 
harmless error to the Veteran.

Laws and Regulations

VA law provides that the effective date for an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.400 (2009).  The effective date 
of an award of disability compensation pursuant to 38 
U.S.C.A. § 1151 shall be the date such injury or aggravation 
was suffered if an application therefor is received within 
one year from such date, otherwise, the date of receipt of 
the claim.  38 C.F.R. § 3.400(i)(1).

The terms "claim" and "application" mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his duly-authorized representative, a Member of Congress, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered as filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a).

Case law emphasizes that once there is a relevant final 
decision on an issue, there cannot be a "freestanding claim" 
for an earlier effective date.  Rudd v. Nicholson, 20 Vet. 
App. 296 (2006); see Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005); Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002) (en banc); see also Leonard v. Nicholson, 405 F.3d 1333 
(Fed. Cir. 2005).

Factual Background and Analysis

As noted in the introduction, in October 2008 the Veteran 
appealed the effective date of his service connection for 
bilateral planovalgus flat feet with heel spurs.  During his 
February 2010 travel Board hearing he testified he believed 
an earlier effective date should be granted back to 1999.  He 
also appeared to testify that he should be granted the 
earlier effective date for service connection because he was 
granted nonservice connected pension benefits, in part due to 
his feet, in 1999.

A review of the claims file shows that the Veteran originally 
filed a claim of heel spurs in February 1999.  He was 
initially denied service connection for bilateral heel spurs 
in a September 1999 rating decision.  After additional 
records, including service records, were obtained the RO 
issued a June 2000 rating decision denying the claim for 
service connection for heel spurs; the Veteran was notified 
of the denial in June 2000.  In July 2000, he submitted a 
notice of disagreement with the June 2000 rating decision.  
The RO issued a statement of the case (SOC) in August 2000.  
In March 2001, he completed a substantive appeal (VA Form 9), 
where he marked that he was appealing all issues listed on 
the SOC (service connection for bilateral heel spurs, and 
service connection for bipolar disorder), and he stated that 
his heel spurs were caused by the "Navy shoes and long 
working hours on his feet."

The Veteran's claim was not brought before the Board after 
his March 2001 substantive appeal.

In December 2002, following the VCAA of 2000, the RO 
readjudicated the Veteran's claim for service connection for 
bilateral heel spurs, and again denied the claim.  The 
Veteran did not appeal this rating decision.

In March 2006, the Veteran filed a claim to reopen a claim 
for service connection for bilateral heel spurs.  An August 
2006 rating decision found that new and material evidence had 
not been submitted to reopen the claim.  Following a December 
2007 VA feet examination, the RO granted service connection 
for bilateral planovalgus flat feet with heel spurs.  The 
December 2007 VA examiner opined that the Veteran's symptoms 
of flat feet and heel spurs began in service.

Based on a review of the claims folder, the Board finds that 
the Veteran's original February 1999 claim for service for 
bilateral heel spurs remained open, as he filed a timely 
substantive appeal of the June 2000 rating decision (within 
one year of the date of notice of the June 2000 rating 
decision).  38 C.F.R. § 20.302(b)(2009).  

The RO assigned the March 2006 based on their belief that 
this was the date of the most recent application for service 
connection for the bilateral foot disorder, inasmuch as the 
December 2002 rating decision was not appealed. 

While the Veteran did not appeal the RO's December 2002 
rating decision, there was no need to, as he had timely 
appealed the June 2000 RO decision, which remained open.  The 
RO failed to process his appeal to the Board following 
receipt of  the March 2001 VA Form 9.  As the Veteran 
continuously sought service connection for his bilateral heel 
spurs since his original claim, the Board finds that the 
appropriate effective date is February 12, 1999.

	(CONTINUED ON NEXT PAGE)




ORDER

An effective date of February 12, 1999 for the grant of 
service connection for bilateral planovalgus flat feet with 
heel spurs is granted.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.  

As outlined above, the Veteran initially filed a claim for 
service connection for bipolar disorder in February 1999, 
which he substantively appealed, but was never processed or 
prepared for Board review by the RO.  When the Veteran filed 
the claims currently on appeal in March 2006 he included both 
service connection for bipolar and service connection for 
PTSD.  In November 2008, he additionally filed a claim for 
service connection for anxiety.  The Board is addressing 
these claims, as noted on the title page, as a claim for 
service connection for an acquired psychiatric disorder.

In an April 2001 report of contact the Veteran stated he was 
receiving Social Security Administration (SSA) benefits.  
During his February 2010 Board hearing he testified that he 
had been receiving SSA disability benefits since 1999, due to 
his bipolar disorder, his back, and his feet.  While SSA 
records are not controlling for VA determinations, they may 
be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  Hence, when VA is put on notice of the existence of 
SSA records, as here, it must seek to obtain those records 
before proceeding with the appeal.  See Murincsak; see also 
Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board 
finds that the RO should obtain and associate with the claims 
file a copy of SSA's disability determination on the 
Veteran's claim, as well as copies of all medical records 
used in that determination, following the procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

The Board also notes that the Veteran's DD214 shows that he 
was awarded the Combat Action Ribbon, providing objective 
evidence that the Veteran engaged in combat with the enemy.  
Further, he has listed stressors of being shot at and having 
a missile headed for the ship he was aboard, which are 
combat-related.  As such his lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required, as the testimony is found to be consistent with the 
circumstances, conditions, or hardships of service.  See 38 
U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. 
§ 3.304(f).  As such, the Board concedes that the Veteran's 
claimed stressors occurred; however, the claims file does not 
contain a diagnosis of PTSD despite the fact, he has been 
diagnosed with various psychiatric disorders from the late 
1990s until his latest VA examination in 2008.

The Veteran was first afforded a VA psychiatric examination 
in August 1999, and the examiner diagnosed the Veteran with 
"bipolar-1 disorder, most recent episode depressed, severe 
without psychotic features."  VA treatment records from May 
2000 show that he was diagnosed with "rule out bipolar 
affective disorder, not otherwise specified," with a 
secondary diagnosis of cluster B personality traits.  In 
September 2002, he was afforded another VA examination; 
however, his claims file was not reviewed.  The examiner 
diagnosed him with bipolar disorder, not otherwise specified.  

After applying for service connection for PTSD, the Veteran 
was afforded a VA PTSD examination in January 2007; however, 
his claims file was not available or reviewed in conjunction 
with the examination.  The examiner (notably the same 
examiner from the August 1999 and September 2002 
examinations) stated that he did not find sufficient 
symptomatology to warrant the diagnosis of PTSD, as the 
Veteran's nightmares and intrusive thoughts did not relate to 
a specific experience, and it was "difficult to establish 
frequency, severity or duration of PTSD symptomatology."  He 
further stated that, though the Veteran pointed out he had 
been previously diagnosed with bipolar disorder, the examiner 
did not have sufficient evidence from the examination to 
warrant that diagnosis.  

A December 2007 VA PTSD examination was provided, and the 
claims file was available and reviewed by the psychologist in 
conjunction with the examination.  Following the evaluation, 
the examiner diagnosed the Veteran with generalized anxiety 
disorder.  He noted that the Veteran's symptoms were more 
consistent with a generalized anxiety disorder than with 
either a bipolar disorder or PTSD.  The examiner stated that 
the Veteran had daily anxiety, and that "it is more likely 
than not that the generalized anxiety disorder began during 
his time in the military.  While the examiner stated that the 
examination did not show evidence of another psychiatric 
condition, he did not provide a rationale or explain his 
statement that the Veteran's symptoms (anxiety, chronic sleep 
impairment, a depressed mood, nightmares about being in the 
water, and angry outburst with violence) were more consistent 
with anxiety disorder than PTSD.  

In January 2008, the RO requested that the examiner review 
the December 2007 VA examination and provide a rationale for 
his statement that the Veteran's anxiety disorder likely 
started in service.  In response, the examiner stated that 
"there is very little evidence that would allow one to 
determine conclusively when the Veteran's anxiety began."  
The examiner continued to explain that though the Veteran 
stated he had been anxious since service, when he was treated 
in 1999 he denied anxiety and reported symptoms that were 
more consistent with mood swings felt to be part of a bipolar 
disorder.  From this review of the record the examiner then 
decided: (1) there was insufficient evidence to warrant the 
diagnosis of PTSD, (2) the Veteran "appears to have anxiety 
disorder," and (3) the etiology of that anxiety disorder is 
unclear, but that there is no specific information suggesting 
an onset during his time in service.

In March 2008, the RO again requested that the examiner 
review the December 2007 examination and offer an opinion as 
to what psychiatric diagnosis is most appropriate and when 
that disorder began.  The examiner again stated that there 
was no evidence to support a diagnosis of PTSD or bipolar, 
but that there was evidence to support anxiety.  The examiner 
again referred to the 1999 examination where the Veteran 
denied symptoms of anxiety, and where he was diagnosed with 
bipolar disorder, and stated that there is "no evidence to 
support an onset of anxiety in the military."

During the February 2010 hearing the Veteran, his wife, and 
his son provided testimony regarding the Veteran's mental 
status.  They reported he was suspicious of his wife and son, 
he attempted to keep them in the house as much as possible, 
he had occasional periods of physical violence, and that he 
had blocked entrances to his home with furniture and large 
planks of wood.  He further testified that he had been 
diagnosed with PTSD in roughly 2002/2003.  There is a VA 
treatment record from September 2002 which shows a diagnosis 
of bipolar and rule out PTSD, an August 2003 record with a 
diagnosis of rule out PTSD, and a June 2004 record that he 
tested positive for a PTSD screening.  The prior VA 
examinations did not note the prior VA treatment records of 
possible PTSD, and the testimony regarding the Veteran's 
symptoms was not available. 

The Board requests that on remand the Veteran be afforded an 
additional VA examination, conducted by a different VA 
examiner.  The evidence of record is conflicting at best.  
The examiner who initially diagnosed the Veteran with bipolar 
disorder later stated that there was no evidence of bipolar 
disorder or PTSD, but that he did have anxiety disorder 
related to service.  Later, the same examiner stated that it 
was impossible to tell when the Veteran's anxiety began, 
although the Veteran testified it began in service.  Finally, 
the examiner stated that the Veteran's anxiety did not begin 
in service because the Veteran did not report anxiety during 
the examination where the examiner diagnosed him with 
bipolar.  

VA treatment records show that in the early 2000s the Veteran 
was being treated with Lithium.  During his February 2010 
Board hearing he testified that he had not sought continued 
treatment for his psychiatric disorder because he had adverse 
reactions to the large number of medications he had be 
prescribed.  He had never sought counseling or been offered 
counseling, but stated during the hearing that he would go to 
his local VA facility to inquire about counseling services.  
As such, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification 
and development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2009) are fully complied 
with and satisfied.

2.  The AMC/RO should contact the 
Veteran and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, that treated the Veteran for any 
acquired psychiatric disorder disorders 
since 2006.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims folder, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

3.  The RO should obtain from the 
Social Security Administration (SSA) 
the records pertinent to the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim. If medical evidence 
utilized in processing such claim is 
not available, that fact should be 
documented by SSA and such notice 
entered in the claims folder. Any 
subsequent disability determinations, 
as well as the records upon which those 
determinations were made, should also 
be requested.

4.  After completion of the above, 
Veteran should be scheduled for a VA 
examination, by a psychiatrist or 
psychologist (other than the examiner 
from the Veteran's prior VA 
examinations), for an opinion as to 
whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that any of the Veteran's 
acquired psychiatric disorder s were 
incurred in or aggravated by active 
service.  The Board notes that the 
Veteran's combat-related stressors have 
been conceded.  All pertinent evidence of 
record should be addressed. The 
examination must be conducted following 
the protocol in VA's Disability Worksheet 
for VA Mental Disorders, and Initial 
Evaluation for PTSD Examinations.  

Prior to the examination, the claims 
file must be made available to the 
psychiatrist or psychologist for review 
of the case.  A notation to the effect 
that this record review took place 
should be included in the report.  
Opinions should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After completion of the above and 
any additional development deemed 
necessary, the RO should readjudicate 
the claims.  If either benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


